Exhibit 10.1




May 15th, 2020


Watford Re Ltd.
P.O. Box HM 2069
Hamilton HM HX
Bermuda
Attn: Chief Financial Officer




Ladies and Gentlemen:


Ref: Standby Letter of Credit Facility
Reference is made to that certain facility letter dated May 19, 2014 (as amended
and modified by letter amendments dated May 27, 2014, May 18, 2015, May 19, 2016
and May 17, 2017, May 16, 2018 and May 16, 2019 and that certain amending,
accession and withdrawal agreement dated August 21, 2018), by and between Lloyds
Bank Corporate Markets plc (the “Bank”, “us” or “we”) and Watford Re Ltd. (the
“Applicant” or “you”), an exempted company with limited liability organized
under the laws of Bermuda for the issuance and amendment of standby letters of
credit for its account (as so amended, the “Facility Agreement”; capitalized
terms used herein and not defined herein shall have the meanings assigned in the
Facility Agreement) pursuant to which the Bank acting through its New York
Branch established a Facility currently with a Facility Amount in the principal
amount of One Hundred Million United States Dollars ($100,000,000) to the
Applicant.
1.You have requested that we amend and extend the Scheduled Termination Date.
We are pleased to advise that the Scheduled Termination Date is amended and
extended to May 16th, 2021.
2.This amendment agreement shall be effective as of May 15th, 2020 (“Effective
Date”).
3.The Applicant represents and warrants that, as of the effective date of this
amendment agreement, no Event of Default under the Master Agreement nor any
event or circumstance which with the giving of notice or lapse of time or both
could become an Event of Default under the Master Agreement has occurred and is
continuing.
4.The Applicant hereby affirms its obligations under that certain Pledge and
Security Agreement dated May 19, 2014 (the “Pledge”) and agrees and affirms that
the Pledge continues to be in full force and effect and is hereby and upon
effect of this amendment ratified and confirmed in all respects and shall apply
to the Facility Agreement as amended, supplemented or otherwise modified from
time to time.
5.Notwithstanding any other term of the Facility Agreement or any other
agreement, arrangement or understanding between the Bank and the Applicant (each
a “Party”) each Party



--------------------------------------------------------------------------------



acknowledges and accepts that any liability of any Party which is an Affected
Financial Institution to any other Party under or in connection with the
Facility Agreement may be subject to Bail-In Action, if applicable, by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
(a)any applicable Bail-In Action in relation to any such liability, including
(without limitation): (i) a reduction, in full or in part, in the principal
amount, or outstanding amount due (including any accrued but unpaid interest) in
respect of any such liability; (ii) a conversion of all, or part of, any such
liability into shares or other instruments of ownership that may be issued to,
or conferred on, it; and (iii) a cancellation of any such liability; and
(b)a variation of any term of the Agreement to the extent necessary to give
effect to any Bail-In Action applicable in relation to any such liability.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings)..


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA



--------------------------------------------------------------------------------



Rulebook (as amended form time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any person falling within IFPRU 11.6 of the
FCA Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-down and Conversion Powers” means (a) with respect to any Resolution
Authority for an EEA Member Country, the write-down and conversion powers of
such Resolution Authority from time to time under the Bail-In Legislation for
the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule; and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
6.All other provisions of the Facility Agreement shall remain in full force and
effect. Upon the effectiveness of this amendment agreement, any reference in a
Related Document to the “Facility Agreement” shall mean and be a reference to
the Facility Agreement as previously amended and as amended hereby.
7.The Bank is also pleased to advise you that at any time, and from time to time
prior to the Scheduled Termination Date, you may request an increase in the
Facility Amount in an amount up to an aggregate of $50,000,000 (“Accordion
Request”). The Bank may consider, in its sole discretion, each such Accordion
Request but the Bank shall not be obligated to consent to any such Accordion
Request. Any such increase in the Facility Amount to which the Bank may consent
shall be subject to such terms and conditions as are mutually satisfactory and
as may be otherwise required by the Bank.
In connection with any such increase in the Facility Amount, you shall be
required to deliver to the Bank customary documentation, including but not
limited to, those required by the conditions precedent provided for in the May
19, 2014 Standby Letter of Credit Facility (as such agreement has been amended
or otherwise modified). At the Bank’s discretion, the Bank may accept a
certificate of a senior officer attesting to certain of the foregoing customary
documentation otherwise requested (such senior officer’s certificate shall not
cover a favorable opinion of counsel to the Applicant).
8.This agreement may be executed by the parties hereto individually, or in any
combination of the parties hereto, in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A “PDF” copy of the foregoing shall operate as an original.
9.The amendment agreement shall be governed by and construed under the laws of
the State of New York.



--------------------------------------------------------------------------------



10.Please provide the Bank with a certificate of an officer of the Applicant
certifying that the Directors of the Applicant have duly authorized the
execution and delivery of this Amendment and there remains in full force and
effect that certain resolution of the Directors of the Applicant (previously
provided to the Bank) which authorized the execution and delivery of the Related
Documents and amendments thereto.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




Yours sincerely,
 
 
LLOYDS BANK CORPORATE MARKETS PLC
 
 
By:
/s/ Kamala Basdeo
 
Name: Kamala Basdeo
 
Title: Assistant Vice President
 
 
By:
/s/ Tina Wong
 
Name: Tina Wong
 
Title: Assistant Vice President



Acknowledged and agreed as of the 15th day of May, 2020


WATFORD RE LTD
 
 
By:
/s/ Jon Levy
 
Name: Jon Levy
 
Title: CEO





5